DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

             BEVERLY A. ELLIS and FREDERICK J. ELLIS,
                            Appellants,

                                     v.

U.S. BANK TRUST, N.A., as Trustee for LSF9 Master Participation Trust,
                             Appellee.

                              No. 4D17-2127

                              [June 23, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2010CA000241.

  Amanda L. Mollica and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellants.

  David Rosenberg, Cynthia L. Comras and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee.

        ON REMAND FROM THE SUPREME COURT OF FLORIDA

GERBER, J.

   The borrowers appeal from the trial court’s order denying the
borrowers’ motion to tax costs and attorney’s fees.

    In our original opinion – Ellis v. U.S. Bank Trust, N.A., 255 So. 3d 389
(Fla. 4th DCA 2018) (“Ellis I”) – we affirmed the trial court’s order denying
the borrowers’ motion for attorney’s fees pursuant to Nationstar Mortgage
LLC v. Glass, 219 So. 3d 896, 899 (Fla. 4th DCA 2017) (“A party that
prevails on its argument that dismissal is required because the plaintiff
lacked standing to sue upon the contract cannot recover fees based upon
a provision in that same contract.”). Ellis I, 255 So. 3d at 390. We also
affirmed the trial court’s order denying the borrowers’ motion for taxable
costs because the borrowers did not preserve this request by evidence or
argument at the hearing on the motion. Id. (citing Aills v. Boemi, 29 So.
3d 1105, 1110 (Fla. 2010) (“To be preserved for appeal, the specific legal
ground upon which a claim is based must be raised at trial and a claim
different than that will not be heard on appeal.”) (alterations omitted)).
   However, in Ellis v. U.S. Bank Trust, N.A., SC18-1973, 2021 WL
2182343 (Fla. May 28, 2021) (“Ellis II”), our supreme court quashed Ellis
I, and remanded the matter to us for reconsideration in light of our
supreme court’s decision in Page v. Deutsche Bank Trust Company
Americas, 308 So. 3d 953 (Fla. 2020).

   In Page, our supreme court abrogated Glass, and held that a contract’s
unilateral attorney’s fee provision became reciprocal to a borrower under
section 57.105(7), Florida Statutes (2019), when the borrower had
prevailed in a foreclosure action in which the plaintiff had established
standing at the time of trial but not at the time suit was filed. Page, 308
So. 3d at 958-60.

   Based on Page’s holding abrogating Glass, we now reverse the trial
court’s order denying the borrowers’ motion for attorney’s fees in the
instant case. We remand for the trial court to enter an order granting the
borrowers’ entitlement to attorney’s fees, and to hold an evidentiary
hearing to determine the awarded amount.

    Because Page did not relate to the ground upon which we affirmed the
trial court’s order denying the borrowers’ motion for taxable costs (lack of
preservation), that portion of the trial court’s order remains affirmed.

   Affirmed in part, reversed in part, and remanded with instructions.

LEVINE, C.J., and KLINGENSMITH, J., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2